Citation Nr: 0601139	
Decision Date: 01/13/06    Archive Date: 01/19/06	

DOCKET NO.  01-07 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
30 percent prior to March 16, 2005, for post-traumatic stress 
disorder.   

2.  Entitlement to an initial evaluation in excess of 
70 percent from March 16, 2005, for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky in which the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a noncompensable disability evaluation effective 
November 13, 1998.  The veteran, who had active service from 
March 1967 until May 1970, disagreed with the assigned 
evaluation and appealed to the BVA.  Thereafter, in a May 
2000 rating decision, the RO increased the noncompensable 
rating to 30 percent effective November 13, 1998.  The 
veteran reasserted his disagreement with the assigned rating, 
and the RO referred the case to the Board for appellate 
review.

In an October 2004 decision, the Board remanded the veteran's 
appeal for a VA medical examination and additional 
development.  After the development was accomplished, the RO 
increased the veteran's disability evaluation to 70 percent 
in a rating decision dated in June 2005, and assigned an 
effective date of March 16, 2005.  

Thus, this appeal involves separate ratings assigned for 
separate periods of time based on the facts found, a practice 
known as "staging." See Fenderson v. West, 12 Vet. App. 119 
(1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  Prior to March 16, 2005, the veteran's post-traumatic 
stress disorder was manifested by mood disturbances such as 
depression, anxiety, and irritability; occasional sleep 
disturbances; periodic episodes of suicidal ideation and 
homicidal ideation without a concrete plan; difficulty with 
social interaction; and isolation.
 
3.  From March 16, 2005, the veteran's post-traumatic stress 
disorder was manifested by weekly suicidal ideation and daily 
homicidal ideation without a concrete plan; depression; 
restricted range of affect; impaired impulse control; 
increased difficulty adapting to stressful circumstances at 
work; knee pain aggravating his PTSD; and isolation.


CONCLUSIONS OF LAW

1.  Prior to March 16, 2005, the criteria for an initial 
disability rating in excess of 30 percent for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1 - 4.14, 4.125 - 4.130, Diagnostic Code 9411 
(2005).

2.  From March 16, 2005, the criteria for an initial 
disability rating in excess of 70 percent for post-traumatic 
stress disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 - 
4.14, 4.125 - 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim. 
In this case, the veteran was initially provided notice by 
letter dated in April 2001.  Thereafter, he received the 
February 1999 and May 2000 rating decisions and an August 
2001 Statement of the Case (SOC).  After the Board remanded 
the case in October 2004, the veteran received another VCAA 
notice dated in December 2004, the June 2005 rating decision 
and a June 2005 Supplemental SSOC.  

Collectively, these documents notified the veteran of the 
substance of the VCAA, including the type of evidence 
necessary to establish entitlement to the benefit sought and 
whether or not the veteran or the VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notice 
requirements through these documents by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence the VA would seek 
to provide; (3) informing the veteran about the information 
and evidence the claimant was expected to provide; and (4) 
requesting the veteran provide any information or evidence in 
the veteran's possession that pertained to the claim.  The 
documents also notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was initially assigned a noncompensable 
evaluation, and then increased to 30 percent and 70 percent, 
respectively.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records and VA medical records 
are associated with the claims file.  Additionally, the 
veteran has been afforded several VA examinations that 
provided an assessment of the severity of the veteran's 
disability.  Neither the veteran nor his representative has 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in connection with this claim.  
Accordingly, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

B.  Evidence  

According to a VA medical record, the veteran was evaluated 
for post-traumatic stress disorder (PTSD) in September 1998.  
At that time, the veteran reported that he was moody, 
depressed, and experienced explosive behavior towards others.  

The veteran was afforded a VA examination in December 1998, 
at which time he reported that he had no outpatient care.  
With regard to his military background, the veteran stated 
that he served as a combat engineer in Vietnam and that he 
received the Combat Action Ribbon, the Good Conduct Medal and 
the Vietnamese Cross of Gallantry.  These commendations are 
noted on the veteran's DD 214 Report of Discharge form.  
Since his discharge from service, he stated that he also 
received the Purple Heart.  The veteran reported being 
involved in combat during service at least once per week; and 
that since his return from service, he had been "getting into 
it" with everyone.  In regards to symptomatology, the veteran 
reported that his sleep varied, he experienced thoughts about 
the Vietnam conflict daily, and had trouble on average of 10 
to 15 times a year with helicopter sounds that made him feel 
like he was back in Vietnam.  He stated that he felt an 
emotional detachment from others and tended to isolate 
himself.  His concentration was variable and he became 
startled by loud noises.  He also reported that he had a 
great deal of combat dreams upon his return from Vietnam, but 
they had diminished over the years.  In regards to his 
occupational history, the veteran reported that he worked 
several short-term jobs after service.  He then started 
working at Pepsi Company in 1973, where he remained employed.  
The veteran reported that he periodically had problems and 
arguments with fellow employees over the years, but that 
these problems had somewhat lessened.  

The veteran's mental status examination revealed that he was 
alert, fully oriented and dressed in clean comfortable 
clothing.  The examiner reported that he had no impairment of 
thought process or evidence of psychosis.  No delusions were 
expressed and no hallucinatory phenomenon observed or 
reported.  The veteran exhibited no inappropriate behavior 
and his affect generally was appropriate.  The examiner noted 
that the veteran appeared strained and somewhat anxious 
throughout the interview.  He had no recent suicidal 
ideation, but admitted that he experienced suicidal ideation 
in the past and that he felt worthless at times.  The veteran 
reported episodic anger to the point of fantasizing (but not 
planning) the use of weapons against his co-workers.  He had 
no obsessive or ritualistic behaviors either reported or 
observed.  The examiner observed no panic attacks; however, 
the veteran reported episodes that appeared consistent with 
limited symptoms to full panic attacks that occurred 
approximately once per month.  The veteran's speech was 
relevant and logical and of a normal rate and flow.  The 
examiner diagnosed the veteran with PTSD with no psychosocial 
stressors and assigned a Global Assessment of Functioning 
(GAF) score of 55 based upon information indicating that the 
veteran had few friends, the veteran's conflict with 
coworkers, and his report of panic attacks.  Psychological 
testing and laboratory studies were pending at the time of 
the examination report.  

A January 1999 VA record indicated that the veteran underwent 
a psychological evaluation in order to confirm the VA 
examiner's diagnosis of PTSD.  The veteran reported that he 
had little social interaction with others and that he 
disliked crowds.  He stated that he had combat dreams once 
per year and only when he watched war movies.  He reported 
that he did not have flashbacks, but he was depressed twice 
weekly.  He also reported that he had no suicidal ideation 
since he began attending church 10 years before.  He 
described his chief symptoms as mild irritability and 
intrusive thoughts on a daily basis related to Vietnam.  
However, he did not elaborate on details or severity.  He 
reported poor concentration and homicidal ideation, but the 
examiner noted no suggestion of psychotic symptoms.  The 
veteran was diagnosed with a mild anxiety disorder not 
otherwise specified ("nos") with PTSD symptoms being 
subclinical, and assigned a GAF score of 62.  Another January 
1999 VA record diagnosed the veteran with mild PTSD and 
alcohol dependency in remission with a GAF score of 70.   

In a February 1999 rating decision, the RO granted service 
connection for PTSD and assigned a noncompensable evaluation 
effective November 13, 1998.  In July 1999, the veteran was 
seen at a VA, medical facility where he reported moodiness, 
anxiety and feelings of anger.  He stated that he felt better 
on the weekends when he could stay busy around the house and 
did not deal with his co-workers.

Thereafter, an October 1999 VA record indicated that the 
veteran was admitted to a VA hospital due to progressively 
irritable behavior.  He reported periodic feelings of 
suicidal and homicidal ideation and problems at work; but 
displayed no suicidal ideation or homicidal ideation at the 
time of admission.  The veteran was assigned a GAF score of 
50.  The record noted that the veteran's irritability 
improved throughout the course of his stay at the hospital, 
and he was discharged with a GAF score between 65 and 70.  

In a November 1999 addendum report to the veteran's December 
1998 VA examination, the VA examiner noted his review of the 
veteran's medical records, including the veteran's 
psychological testing and his October 1999 hospitalization.  
He noted that his previous December 1998 GAF score was based 
upon the veteran's report of few friends, conflicts with 
coworkers, and reports of panic attacks; and that panic 
attacks had not been included with the recent issues and 
symptom reports.  He provided updated diagnoses that 
included: (1) PTSD, (2) alcohol dependence in long term 
remission, and (3) psychosocial stressors that currently 
consisted of marital strain with problems with co-workers.  
He assigned an updated GAF score of 62 to 65 for current and 
past year functioning based reportedly on a review of records 
and the ratings of other individuals.  In a subsequent rating 
decision dated in January 2000, the RO increased the 
veteran's disability evaluation to 30 percent effective 
November 13, 1998 on the basis of additional VA records, the 
veteran's June 1999 VA Form 9 statement, and the VA 
examination addendum letter.  

In a November 2000 VA record, the veteran reported he was 
doing fairly well with the exception of occasional dreams of 
combat and difficulty getting along with others from time to 
time.  His mental status examination at that time revealed 
that he was alert, fully oriented and that his affect was 
appropriate.  He showed no evidence of psychosis and no 
evidence of suicidal or homicidal ideation.  He was assigned 
a GAF score of 60.  

In a November 2000 statement, the veteran informed the RO 
that he was satisfied with the 30 percent disability 
evaluation.  Subsequently, he provided a statement in 
December 2000 in which he sought an increase in his 
disability benefits.  That same month, the veteran was 
afforded another VA examination, at which time he reported 
that he was married and had been almost continuously employed 
with the same corporation since 1973.  He stated that his 
time lost from work, other than holidays and vacations, was 
nearly zero percent; and that his efficiency at work had 
remained the same over the years.  The examiner inquired from 
the veteran how his mental problems interfered with his 
ability to work, to which the veteran responded that they did 
not.  However, he stated that his mental problems interfered 
with his ability to get along with his coworkers.  He stated 
that he got along reasonably well with his supervisors, 
although he tried to avoid them.  He reported a physical 
altercation with a co-worker the previous year, and noted 
that his wife had left him many times over the years because 
of his temper.  He also stated that he attended social events 
only when required, and that he quit going to church the year 
before because of a religious conflict with the preacher.  

The veteran's mental status examination revealed that the 
veteran was cooperative, had good eye contact and was 
oriented to person, place, time and situation.  His speech 
was clear and coherent with no obvious signs of psychosis or 
a thought disorder.  His judgment appeared to be intact, but 
his insight was poor.  The veteran reported that his sleep 
averaged five to six hours a night and that he did not 
experience difficulty getting to sleep, staying asleep, nor 
did he describe nightmares.  He denied experiencing night 
sweats.  He also reported that his appetite was good, and 
that he did not have auditory or visual hallucinations.  The 
examiner noted that the veteran did not seem to have 
delusional thinking, his mood was guarded and his affect was 
congruent.  He did not appear to be depressed, but had 
problems with immediate memory.  The veteran denied suicidal 
or homicidal ideation, nor did he admit to any prior suicide 
attempts.  He reported homicidal thoughts in the past about 
his coworkers but did not have a concrete plan.  The examiner 
diagnosed the veteran with (1) an anxiety disorder, not 
otherwise specified, (2) PTSD subclinical, (3) alcohol abuse 
with intermittent use and (4) a personality disorder not 
otherwise specified.  He assigned a GAF score of 62 and 
reported the veteran's highest GAF score in the past year to 
be 65.  

In April 2001, the veteran submitted a statement in which he 
asserted that he could no longer tolerate people, had no 
social life and thought people were out to irritate him on 
purpose.  He expressed homicidal thoughts about those people.  
The veteran asserted at that time that he felt he deserved a 
100 percent disability evaluation for his PTSD.  

A July 2001 VA record indicated that the veteran was going 
through a rough time as he and his wife were getting 
divorced.  The veteran reported that he continued working but 
that he had received some negative feedback from fellow 
co-workers during his ongoing divorce.  His mental status 
examination revealed that he was alert and fully oriented.  
His affect was appropriate, but he was near tears talking 
about his divorce.  The examiner noted that the veteran's 
sadness appeared to be the result of grief regarding his 
divorce.  He saw no evidence of psychosis and noted that the 
veteran was reticent.  The veteran was diagnosed with grief 
complicated by some depression and PTSD.  He assigned a GAF 
score of 58.  Subsequently, in September 2001, the veteran 
submitted a VA Form 9 in which he stated that his PTSD 
destroyed his life and his marriage.  

Thereafter, a May 2002 VA record noted the veteran was alert 
and fully oriented, with an appropriate affect.  The examiner 
noted no evidence of psychosis; and the veteran denied recent 
suicidal ideation or homicidal ideation.  

In a September 2004 VA record, the veteran reported 
experiencing constant pain due to a right knee injury.  His 
mental status examination revealed that he was alert and 
oriented with a generally appropriate affect.  His speech was 
of normal tempo and value.  He reported suicidal ideation a 
couple times a week that he stated occurred for approximately 
one year.  However, he stated that he did not think that he 
could act on this ideation.  The veteran was diagnosed with 
PTSD and depression without a GAF score being assigned.  In 
an October 2004 VA record, the veteran reported that he was 
doing well and denied any new complaints.  He denied 
nightmares, flashbacks, suicidal ideation or homicidal 
ideation.  The examiner noted that the veteran's mood 
appeared to be less depressed, he had an average affect, and 
his insight and judgment were good.  

In a February 2005 VA record, the veteran indicated that he 
was not doing very well.  While still employed, he reported 
an increasing intensity of his nightmares, bad dreams, and 
hypervigilance.  He stated that he was depressed with guilty 
feelings, and the examiner noted that he was tearful and 
depressed with a flat affect.  The examiner described his 
speech as normal, his mood and affect as sad and depressed, 
and his insight and judgment were fair.  The veteran denied 
suicidal and homicidal ideations at that time.  

In March 2005, the veteran was afforded another VA 
examination in which it was determined that his psychosocial 
adjustment and occupational functioning had worsened as 
measured by two very objective measures (1) his wife divorced 
him and (2) he reported that he has to use all of his 
vacation time to take sick days from work secondary to knee 
pain aggravating his PTSD.   During the examination, the 
veteran reported that he felt very socially isolated.   He 
stated he divorced because of his PTSD.  Although he worked 
for the same company for approximately 31 years, he stated 
that his employment continued only because his coworkers 
learned to leave him alone.  He reported near-physical 
altercations with his co-workers and reported instances of 
suicidal ideation.  

His mental status examination revealed that the veteran 
appeared hyperalert and on the verge of tears.  His mood was 
described as anxious, depressed and irritable.  The veteran 
reported suicidal ideation that occurred on an average of 
once a week with no current intent or plan.  The examiner 
noted the veteran's history of suicide attempts and that the 
veteran reported homicidal ideation daily.  The examiner 
noted no delusions or hallucinations, and that the veteran's 
insight and judgment were intact.  The examiner assessed that 
the veteran met the diagnostic criteria for PTSD as evidenced 
by such things as his nightmares, recurrent distressing 
dreams, acting or feeling as if the traumatic event were 
reoccurring, intense psychological distress, efforts to avoid 
thoughts, feelings and conversations associated with Vietnam, 
the inability to recall important aspects of the trauma, a 
markedly diminished interest or participation in significant 
events, feelings of detachment or estrangement from others, a 
restricted range of affect and his sense of foreshortened 
future.  

Additionally, the examiner noted persistent symptoms of 
increased arousal as indicated by the veteran's difficulty in 
falling or staying asleep, his sometimes irritability or 
outbursts of anger, his difficulty concentrating, his 
hypervigilance and his exaggerated startle response.  The 
examiner diagnosed the veteran with chronic PTSD and assigned 
a GAF score of 48.  The examiner stated that the veteran's 
PTSD symptoms would continue to worsen as long as he 
continued working in his current position.  He additionally 
stated that the veteran's knee pain exacerbated his PTSD 
symptoms, and that working with other people was extremely 
difficult for the veteran because of his PTSD related 
irritability and increased irritability secondary to his knee 
pain.  

In a June 2005 rating decision, the RO increased the 
veteran's disability evaluation from 30 percent to 70 percent 
effective March 16, 2005, the date of the VA examination.  In 
an October 2005 brief, the veteran's representative asserted 
that a higher disability rating is warranted based upon the 
March 2005 VA examiner's report that the veteran's PTSD 
symptoms would continue to worsen as long as he continued 
working in his current position.  Additionally, the 
representative stated that the symptomatology reflected in 
the diagnostic code are representative examples of symptoms 
for PTSD and do not constitute an exclusive list that is to 
be applied blindly in evaluating a disability.  As such, he 
argued that the Board should grant an increased disability 
rating based upon the veteran's overall symptomatology, even 
if his symptomatology is not specifically reflective of the 
rating criteria.  
 
C.  Law and Analysis

The veteran has currently been assigned a 30 percent 
disability rating prior to March 16, 2005, and a 70 percent 
disability rating for his PTSD from March 16, 2005, under the 
provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  
He contends that his PTSD is more disabling than currently 
evaluated and has appealed for an increased rating.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3. While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, supra, the United States Court 
of Appeals for Veterans Claims (Court) discussed the concept 
of the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, as here, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

Ratings shall be based, as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R. 
§ 3.321(b)(1).

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under Diagnostic Code 
9411, a 30 percent evaluation is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  The next 
highest rating of 50 percent requires a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing effective work and social relationships.  

Diagnostic Code 9411 provides for the assignment of a 70 
percent disability rating upon a showing of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
work-like setting); and the inability to establish and 
maintain effective relationships. 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Finally, a 100 
percent disability rating is warranted upon a showing of 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name. Id. 

The Board notes that the evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in the Diagnostic Code.  
Instead, the VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including (if applicable) those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)). See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Within the 
DSM-IV, Global Assessment of Functioning (GAF) scores are a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  A GAF score is highly probative as it relates 
directly to the veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders. See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

GAF scores ranging from 70 to 61 reflect some mild symptoms 
(e.g., depressed mood or mild insomnia) or some difficulty in 
social or occupational functioning but generally finds the 
veteran to be functioning pretty well and having some 
meaningful interpersonal relationships.  Scores ranging from 
60 to 51 reflect moderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social and occupational functioning (e.g., 
friends, conflicts with peers or co-workers).  Scores ranging 
from 50 to 41 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social and occupational 
functioning (e.g., no friends, unable to keep job).  Lastly, 
scores ranging from 40 to 31 reflect some impairment in 
reality testing or communication (e.g. speech is at time 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations 
judgment, thinking or mood (e.g. depressed man avoids 
friends, neglects family, and is unable to work).  



1.	Prior to March 16, 2005

The first issue before the Board is whether the veteran was 
entitled to a disability rating in excess of 30 percent from 
November 13, 1998, the effective date of the grant of service 
connection, until March 16, 2005, the date the assigned 
disability evaluation was increased to 70 percent.    

In this case, the veteran's VA records dated from September 
1998 to February 2005, his December 1998 VA examination and 
his December 2000 VA examination illustrate that the veteran 
experienced depressed mood, sleep difficulties, emotional 
detachment and isolation from the period of November 1998 
through March 2005.  He reportedly thought about Vietnam 
daily.  He reported experiencing poor concentration, and also 
expressed thoughts of suicidal ideation and homicidal 
ideation.  The December 1998 examiner did not observe any 
panic attacks; but noted that reported episodes of panic 
attacks appeared consistent with limited symptoms to perhaps 
full panic attacks that occurred about once per month.  The 
veteran's judgment appeared to be intact, but his insight was 
poor.  In regards to his December 2000 examination, it was 
reported that the veteran's mood was guarded and he had 
problems with immediate memory.  This evidence illustrates to 
the Board that the veteran's overall PTSD symptomatology met 
the 30 percent rating criteria under Diagnostic Code 9411.  
However, the remaining evidence illustrates that he did not 
meet the schedular criteria for a 50 percent disability 
rating or higher during this time.

Specifically, the veteran's mental status examinations and 
medical records revealed that he was alert, fully oriented 
and dressed appropriately.  His speech was relevant, logical 
and of a normal rate and flow.  The examiners reported no 
impairment of thought process, nor did they observe delusions 
or hallucinatory phenomenon.  They also noted no evidence of 
psychosis.  The veteran did not exhibit inappropriate 
behavior, and his affect was generally appropriate.  The 
examiners also noted that the veteran did not report 
obsessive or ritualistic behaviors, nor were any observed.  
The veteran denied experiencing night sweats and flashbacks.  
Additionally, during his December 2000 examination, the 
veteran reported that he had been almost continuously 
employed with the same corporation since 1973; he lost very 
little time from work other than for holidays and vacations; 
and he reported that his PTSD did not interfere with his 
ability to work.  Additionally, the veteran was assigned GAF 
scores ranging from 70 to 50 during this period of time.  
These scores support the conclusion of a 30 percent 
disability rating in that they suggest the veteran 
experienced mild to moderate, but not serious, impairment 
from November 13, 1998 until March 16, 2005. 

The Board acknowledges that the veteran's VA records and 
examinations contain references to suicidal and homicidal 
ideation.  However, the veteran denied suicidal and homicidal 
ideations as of February 2005.  Additionally, while suicidal 
and homicidal ideations are two criteria to be considered for 
disability evaluations of 70 percent and 100 percent, they 
are two criteria among many.  From November 13, 1998 until 
March 16, 2005, the record reflects that the  veteran did not 
exhibit any of the other symptomatology reflective of the 
remaining rating criteria for either the 70 percent or 100 
percent disability evaluations.  Therefore, the Board is of 
the opinion that a disability rating of 30 percent more 
nearly approximated the veteran's symptomatology during this 
time frame, and the veteran's appeal is denied as to that 
issue. 

2.	 Subsequent to March 16, 2005

The next issue before the Board is whether the veteran is 
entitled to a disability rating in excess of 70 percent for 
the period from March 16, 2005 to the present. 
As noted above, a 70 percent disability rating is warranted 
for occupational and social impairment that occurs with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  

In regards to these criteria, a review of the veteran's March 
2005 examination report indicates that the veteran 
experienced suicidal ideation on an average of once a week 
with no current intent or plan.  The examiner reported that 
the veteran's psychosocial adjustment and occupational 
functioning had worsened because of his divorce and because 
of knee pain aggravating his PTSD.   The examiner described 
the veteran as hyperalert, anxious, depressed, isolated and 
irritable.  In regards to impaired impulse control, the 
veteran reported that his co-workers learned to leave him 
alone; but that he experienced near-physical altercations 
when they did not. The examiner noted that the veteran did 
not have delusions or hallucinations, and that his insight 
and judgment were intact.  She did not reference any 
obsessional rituals that interfered with the veteran's 
routine activities, nor did she report that the veteran 
experienced near-continuous panic or depression that affected 
his ability to function independently, appropriately and 
effectively.  The report contained no references to spatial 
disorientation, the veteran's personal appearance, or his 
personal hygiene.  

The examiner assessed that the veteran met the diagnostic 
criteria for PTSD as evidenced by such things as his 
nightmares, recurrent distressing dreams, acting or feeling 
as if the traumatic event were reoccurring, intense 
psychological distress, efforts to avoid thoughts, feelings 
and conversations associated with Vietnam, the inability to 
recall important aspects of the trauma, a markedly diminished 
interest or participation in significant events, feelings of 
detachment or estrangement from others, a restricted range of 
affect and a sense of foreshortened future.  Additionally, 
the examiner noted persistent symptoms of increased arousal 
as indicated by the veteran's difficulty in falling or 
staying asleep, his sometimes irritability or outburst of 
anger, his difficulty concentrating, his hypervigilance and 
his exaggerated startle response.  She assigned a GAF score 
of 48.  The RO increased the veteran's disability rating 
after considering these examination findings and the 
veteran's VA records.  

The veteran's representative essentially argued in October 
2005 that a higher disability rating should have been 
assigned because the diagnostic criteria are only 
representative samples of symptoms rather than an exclusive 
list.  However, the Board finds that the record does not 
reflect that the RO utilized the rating criteria as an 
exhaustive list of criteria when it increased the veteran's 
disability rating in June 2005 to 70 percent.  As set forth 
above, the veteran's overall symptomatology does not have to 
reflect the exact rating criteria for a 70 percent 
evaluation.  However, overall, the evidence of record does 
not demonstrate either the rating criteria as it is listed in 
Diagnostic Code 9411 or show symptomatology that is 
reflective of the nature and degree of severity of such 
listed criteria as manifested by similar albeit different 
unlisted symptoms.  While the veteran has consistently 
reported suicidal ideation, he has also consistently reported 
no plan to act.  He has exhibited some impulse control as 
evidenced by his ability to refrain from physical 
altercations unless provoked.  He has also exhibited an 
ability to adapt as evidenced by his continued employment at 
the same corporation for the last 30 years.  Therefore, the 
Board concludes that the RO in fact analyzed the veteran's 
overall symptomatology, including the symptomatology not 
specifically listed in the Diagnostic Code and his GAF score 
of 48, in determining that a 70 percent disability rating was 
appropriate.   

In regards to an increased rating, the Board is of the 
opinion that the schedular criteria for a 100 percent 
disability rating have not been met as the veteran's overall 
symptomatology does not illustrate that the veteran 
experiences total occupational and social impairment.  While 
the veteran reported suicidal and homicidal ideation, the 
evidence does not show that he has exhibited grossly 
inappropriate behavior or has presented a persistent danger 
to himself or others.  There is no competent evidence 
indicating that the veteran experiences gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; the intermittent inability to perform 
activities of daily living; or experiences disorientation to 
time or place.  The VA examiner viewed the veteran to be a 
reliable historian, and failed to note the type of memory 
loss for which a 100 percent evaluation would be warranted.  

The Board acknowledges the March 2005 VA examiner's statement 
that the veteran's PTSD symptoms will continue to worsen as 
long as he continues working in his current position.  
However, based on an entire review of the evidence of record 
presently contained in the file, the Board is of the opinion 
that the veteran's present disability rating of 70 percent 
more nearly approximates his current, overall symptomatology.  
Nonetheless, should the veteran's disability picture change 
in the future, the veteran may submit additional evidence 
which may qualify him for the assignment of a higher rating. 
See 38 C.F.R. § 4.1.  

3.  Consideration of an Extraschedular Evaluation

Lastly, in reaching this decision, the potential application 
of various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that the evidence of record 
does not present "an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards." 38 C.F.R. § 3.321(b)(1).  In 
this case, the veteran asserts that his PTSD has resulted in 
interference with his employability in that he is isolated 
and experiences anger and irritability towards his co-
workers.  Although the veteran's PTSD impairs his 
relationships with his co-workers, and thus impairs his 
ability to work, any such impairment is already contemplated 
by the applicable schedular criteria. See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  

Thus, the Board finds that the veteran's service-connected 
PTSD does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant the 
assignment of an extraschedular rating under 38 C.F.R. 
3.321(b)(1).  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An initial evaluation in excess of 30 percent for the period 
prior to March 16, 2005, for post-traumatic stress disorder 
is denied.

An initial evaluation in excess of 70 percent for the period 
from March 16, 2005, for post-traumatic stress disorder is 
denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


